[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT          FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 04-14553                      May 19, 2005
                                                             THOMAS K. KAHN
                            Non-Argument Calendar
                                                                 CLERK
                          ________________________

                       D. C. Docket No. 04-20194-CR-JAL

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus

WILSON DARIO MIRA-LONDONO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 19, 2005)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Wilson Dario Mira-Londono appeals his 58-month sentence for importation

of 100 grams of more of heroin, in violation of 21 U.S.C. §§ 952(a) and 960(b)(2).

On appeal, Mira-Londono argues that he should have been given a two-level
minor-role reduction pursuant to U.S.S.G. § 3B1.2, contending that, as a courier,

he played a minor role relative to other participants in the drug-smuggling

conspiracy.

       In his initial brief, Mira-Londono also raised a challenge to his sentence

based on Blakely v. Washington, 542 U.S. __, 124 S.Ct. 2531, 159 L.Ed.2d 403

(2004). In his reply brief, however, Mira-Londono expressly withdrew that issue

from our consideration. Therefore, we express no opinion on the merits of that

claim, and we do not consider the application of United States v. Booker, 125 S.Ct.

738 (2005), to this appeal. See United States v. Lebovitz, 401 F.3d 1263, 1265 n.1

(11th Cir. 2005). We otherwise find no reversible error.

              AFFIRMED.




                                          2